Citation Nr: 0831482	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  

2.  Whether clear and unmistakable error (CUE) was committed 
in the December 1996 rating determination denying service 
connection for degenerative arthritis of the right knee, and 
degenerative joint disease of the left hip and lower back, as 
secondary to service-connected status post-left knee 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to TDIU.

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Baltimore, 
Maryland RO.

This matter was previously before the Board in November 2006.  
At that time, the Board noted that the veteran's 
representative had alleged CUE in a December 1996 rating 
decision which denied entitlement to service connection for 
degenerative arthritis in the right knee, left hip, and lower 
back.  This claim was referred to the RO for appropriate 
action. 

In December 2007, the RO found that CUE had not been 
committed in the December 1996 rating determination.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

As noted above, the RO, in the December 2007 rating 
determination, denied CUE in the December 1996 rating 
determination.  Later that month, the veteran filed a 
statement in support of claim indicating that he disagreed 
with the denial of service connection for right knee, left 
hip, and low back conditions as secondary to the service-
connected left knee.  In the letter from the representative 
that accompanied the veteran's statement, the representative 
indicated that the attached statement concerned the recent 
rating decision that denied service connection for right 
knee, low back, and left hip disorders.  

There are six elements for a valid notice of disagreement 
(NOD): it must (1) express disagreement with a specific 
determination of the agency of original jurisdiction; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the RO 
decision; (5) be filed by the claimant or the claimant's 
authorized representative; and (6) express a desire for Board 
review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2007).

The statement from the veteran and the accompanying statement 
from the veteran's representative meet the requirements for a 
valid notice of disagreement with the December 2007 rating 
decision denying CUE in the December 1996 rating 
determination as the statements meet the above requirements.  
Since a notice of disagreement has been submitted, the Board 
is required to remand this issue for issuance of a statement 
of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board finds this matter is inextricably intertwined with 
the issue of TDIU.  See Stanley v. Principi, 16 Vet. App. 
356, 358 (2002) (service connection claim was inextricably 
intertwined with TDIU claim).  It would be premature for the 
Board to decide the currently appealed above issue prior to 
adjudication of the veteran's claim of CUE.  Therefore, the 
Board is deferring a decision on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issue of whether CUE was committed in the 
December 1996 rating determination 
denying service connection for 
degenerative arthritis of the right knee, 
and degenerative joint disease of the 
left hip and lower back, as secondary to 
service-connected status post-left knee 
replacement.  The issue will be further 
considered by the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


